 

Exhibit 10.2

 



 



 

FORM OF EXCHANGE AGREEMENT

by and among

 

Protalix BioTherapeutics, Inc.

and

the Parties Signatory Hereto

Dated as of December 1, 2016

 



 



 

 

 

 

EXCHANGE AGREEMENT dated as of December 1, 2016 (this “Agreement”), by and among
Protalix BioTherapeutics, Inc., a Delaware corporation (the “Company”), and the
parties signatory hereto (each, a “Purchaser,” and collectively, the
“Purchasers”).

 

BACKGROUND

 

As of the date hereof, Purchasers own and hold the Company’s 4.50% Convertible
Senior Notes due 2018 (the “Existing Notes”) as identified opposite such
Purchaser’s name on Schedule I hereto. The Existing Notes have the covenants and
terms set forth in the Indenture dated as of September 18, 2013 (the “Existing
Indenture”), between the Company and The Bank of New York Mellon Trust Company,
N.A., as trustee (the “Trustee”). All capitalized terms used herein that are not
otherwise defined shall have the meanings ascribed to them in the Existing
Indenture or the Security Agreement, dated as of December 7, 2016, by and among
the Company, the Guarantors and Wilmington Savings Fund Society, FSB, as
Collateral Agent (the “U.S. Security Agreement”), as applicable.

 

The Company and the Purchasers desire to exchange (the “Exchange”) Existing
Notes for (a) newly issued shares (the “Shares”) of common stock, par value
$0.001 per share, of the Company (the “Common Stock”); (b) newly issued 7.50%
Senior Secured Convertible Notes Due 2021 (the “Exchange Notes”); and (c) cash
in the amount of accrued and unpaid interest on such Existing Notes through, but
excluding, the Closing Date (as defined below), in a transaction exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to the provisions of Section 4(a)(2) thereof.

 

In consideration of the mutual covenants and agreements contained in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Company and the Purchasers, severally but not
jointly, hereby agree as follows:

 

ARTICLE I

 

SHARE EXCHANGE

 

Section 1.1           Exchange. The Company agrees to issue to each Purchaser
that number of Shares and principal amount of Exchange Notes, and pay to such
Purchaser that amount of cash in U.S. dollars representing accrued and unpaid
interest on the Existing Notes of such Purchaser, set forth on Schedule I hereto
opposite such Purchaser’s name in exchange for Existing Notes of such Purchaser
having the aggregate principal set forth on Schedule I hereto opposite such
Purchaser’s name, and such Purchaser, severally and not jointly, agrees to
exchange all such Existing Notes for such Shares, Exchange Notes and cash. For
each $1,000 principal amount of Existing Notes exchanged by a Purchaser
participating in the Concurrent Private Placement (as defined below), such
Purchaser will receive (a) $775 aggregate principal amount of Exchange Notes
(which, based on the total principal amount of Exchange Notes issuable to such
Person, will be rounded up to the nearest $1,000 in principal amount, if
applicable), (b) $250 in Shares, based on $0.5595 per share of Common Stock,
which is the last reported consolidated closing bid price available as of the
time of execution of this Agreement (the “Closing Sale Price”), and (c) $10.25
in cash for accrued and unpaid interest on such Exchange Notes (together, the
“Participating Exchange Consideration”); provided, however, that, based on the
aggregate principal amount of Existing Notes exchanged by such Purchaser
pursuant to this Agreement, the Company will pay such Purchaser cash in lieu of
any fractional share otherwise due pursuant to clause (b) above, based on the
Closing Sale Price. For each $1,000 principal amount of Existing Notes exchanged
by a Purchaser not participating in the Concurrent Private Placement, such
Purchaser will receive (x) $525 aggregate principal amount of Exchange Notes
(which, based on the total principal amount of Exchange Notes issuable to such
Person, will be rounded up to the nearest $1,000 in principal amount, if
applicable), (y) $225 in Shares, based on the Closing Sale Price, and (z) $10.25
in cash for accrued and unpaid interest on such Exchange Notes (together, the
“Non-Participating Exchange Consideration”); provided, however, that, based on
the aggregate principal amount of Existing Notes exchanged by such Purchaser
pursuant to this Agreement, the Company will pay such Purchaser cash in lieu of
any fractional share otherwise due pursuant to clause (y) above, based on the
Closing Sale Price.

 

 1 

 

 

Section 1.2           Exchange Procedures.

 

(a)          The closing of the Exchange (the “Closing”) will be held on the
third Business Day (as defined herein) following the date hereof (the “Closing
Date”). No later than 10:00 a.m., New York City time, on the Closing Date, each
Purchaser shall cause its custodian through which the Purchaser holds its
Existing Notes to post a DWAC request to the Trustee (i) to effect the transfer
of the Existing Notes in accordance with the procedures of The Depository Trust
Company (“DTC”), into a book-entry account established by or on behalf of the
Company, and to use commercially reasonable efforts to ensure that the Trustee
receives an agent’s message from DTC confirming the book-entry transfer of the
Existing Notes, and (ii) for free receipt to the Trustee for such Purchaser’s
Shares and aggregate principal amount of Exchange Notes opposite such
Purchaser’s name on Schedule I hereto. The delivery of the Existing Notes by
each Purchaser will be complete upon receipt by the Trustee on the Closing Date
of an agent’s message, book-entry confirmation from DTC and any other required
documents.

 

(b)          On the Closing Date, the Company, or Trustee at the Company’s
direction, will (i) cause the Shares and Exchange Notes to be credited to the
DTC accounts identified opposite such Purchaser’s name on Schedule I hereto
against delivery of the Existing Notes and (ii) cause the payment of cash for
accrued interest owed on the Existing Notes through, but excluding, the Closing
Date, and in lieu of any fractional shares, as set forth on Schedule I hereto,
by wire transfer of immediately available funds to the accounts previously
provided in writing by such Purchaser. For the avoidance of doubt, Purchasers
shall cease to own any Existing Notes as of the crediting of the Shares and
Exchange Notes to the DTC accounts identified on Schedule I hereto and the
payment of cash in lieu of any fractional shares and for accrued interest on the
Existing Notes by wire transfer as provided in the immediately preceding
sentence, and the Company shall be entitled to instruct the appropriate parties
to immediately thereafter cancel the Existing Notes on the books and records of
the Company.

 

 2 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to, and agrees with, each Purchaser, as of
the date hereof and as of the Closing Date, as follows:

 

Section 2.1           Existence and Power. The Company is a duly organized and
validly existing corporation in good standing under the laws of the State of
Delaware and has the corporate power and authority to own its properties and
conduct its business as currently conducted. The Company’s subsidiaries
identified on Schedule II hereto are duly organized and validly existing in good
standing under the laws of their respective jurisdictions of organization and
have the organizational power and authority to hold their respective properties
and conduct their businesses as currently conducted. The Company does not have
any “significant subsidiary” as defined in Rule 1-02 of Regulation S-X that is
not listed on Schedule II hereto.

 

Section 2.2           Authorization and Enforceability. The execution, delivery
and performance of this Agreement and each other document, instrument or
agreement executed and delivered by the Company in connection with the
transactions contemplated hereby has been duly authorized by all necessary
action on the part of the Company, and this Agreement and each other document,
instrument or agreement executed and delivered by the Company in connection with
the transactions contemplated hereby, when duly executed and delivered by the
parties hereto and thereto, will be the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity).

 

Section 2.3           Capitalization. All issued and outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid and
nonassessable, and none of the outstanding shares of Common Stock were issued in
violation of any preemptive or similar rights of any securityholder of the
Company. The issued and outstanding shares of capital stock or other equity
interests of each of the Company’s subsidiaries have been duly authorized and
validly issued, are fully paid and nonassessable and are owned by the Company
free and clear of any security interests, liens, encumbrances, equities or
claims of any third party.

 

Section 2.4           Valid Issuance of Shares. The Shares have been duly
authorized for issuance by all necessary corporate action and, when issued in
accordance with the terms hereof, the Shares will be validly issued, fully paid
and nonassessable; and the Shares are not being issued in violation of any
preemptive or other similar rights of any securityholder of the Company.

 

 3 

 

 

Section 2.5           Valid Issuance of Exchange Notes; Enforceability of Notes
and Indenture. The Exchange Notes have been duly executed by the Company and,
when authenticated by the Trustee in accordance with the indenture by and
between the Company and the other parties identified therein (the “Indenture”),
and delivered and paid for as provided herein, will be the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms and entitled to the benefits of the Indenture
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity); the
maximum number shares of Common Stock initially issuable upon conversion of the
Exchange Notes (including the maximum number of additional shares that may be
issued in connection with a “Make-Whole Adjustment Event,” assuming (x) all
conversions are settled solely in shares of Common Stock and (y) the Authorized
Share Amendment Effective Date (as defined in the Indenture) has occurred) (the
“Maximum Number of Shares”) will be, after the Authorized Share Amendment
Effective Date (as defined in the Indenture), duly authorized and, when issued
upon conversion of the Exchange Notes in accordance with the Indenture, will be
validly issued, fully paid and nonassessable; the Indenture has been duly
authorized and, assuming due authorization, execution and delivery thereof by
the Trustee, when executed and delivered by the Company, will constitute a
legal, valid, binding instrument enforceable against the Company in accordance
with its terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity); the Board of Directors of the Company has duly and
validly adopted resolutions reserving such shares of Common Stock for issuance
upon conversion of the Exchange Notes; and such shares of Common Stock are not
subject to any preemptive or similar right.

 

Section 2.6           Secured Party Rights.

 

(a)          Protalix Ltd. is authorized to pledge to Altshuler Shaham Trust
Ltd., as security trustee, for the benefit of the Trustee (on behalf of the
Purchasers), a security interest in all (or portion) of its assets, subject to
the approval of the Israeli National Authority for Technological Innovation (the
“Israeli Innovation Authority”) and in accordance with the provisions of the
Israeli Encouragement of Research, Development and Technological Innovation in
Industry Law, 5744-1984 (the “Research Law”); and

 

(b)          the Company is authorized to pledge to the Collateral Agent, for
the ratable benefit of the Secured Parties, a security interest in all of the
property set forth in Section 3 of the U.S. Security Agreement, in accordance
with the terms and provisions of the U.S. Security Agreement.

 

Section 2.7           Non-Contravention/No Consents. Other than as stipulated in
Section 2.6 above, the execution and delivery of this Agreement, the Indenture
and the Notes, the consummation of the transactions herein and therein
contemplated, and the fulfillment of the terms hereof and thereof, will not
conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (a) the charter or by-laws or comparable constituting
documents of the Company or any of its subsidiaries; (b) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its subsidiaries is a party or bound or to which its
or their property is subject; or (c) any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its or their properties, except, in
the cases of clauses (b) and (c), as would not, singly or in the aggregate, have
a material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business (a “Material Adverse Effect”). No stockholder approval is required
under the rules of the NYSE MKT LLC (“NYSE MKT”) in connection with the issuance
of the Exchange Notes.

 

 4 

 

 

Section 2.8           SEC Reports. The Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2015, as amended, and all other reports filed
by the Company with the Securities and Exchange Commission (the “SEC”) pursuant
to Section 13(a), Section 14 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), since December 31, 2015 and prior to the
date hereof (collectively, the “Reports”), when they were filed with the SEC,
complied as to form in all material respects with the applicable requirements
under the Exchange Act, and did not, when such Reports were so filed, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

Section 2.9           No Brokers. Neither the Company nor any of its
subsidiaries nor any of their respective officers, directors, employees or
agents has incurred any liability for any commissions or other remuneration in
connection with the Exchange, other than pursuant to that certain Engagement
Letter, dated as of November 3, 2016, between Jefferies LLC (the “Jefferies”)
and the Company (the “Engagement Letter”).

 

Section 2.10         Section 4(a)(2) Exemption. It is not necessary in
connection with the Exchange, in the manner contemplated herein, to register the
issuance of the Shares and Exchange Notes under the Securities Act in reliance
on the exemption from registration set forth under Section 4(a)(2) of the
Securities Act. The Company or any person acting on its behalf has not offered
or sold the Exchange Notes or the Shares by means of any general solicitation or
general advertising or in any manner involving a public offering within the
meaning under Section 4(a)(2) of the Securities Act.

 

Section 2.11         No Restrictions on Sale. Assuming the accuracy of the
Purchasers’ representations and warranties hereunder, the Shares and the
Exchange Notes will, as of the Closing Date, be free of any restrictive legend
or other restrictions on resale by the Company and will be issued in book-entry
form, represented by permanent global certificates deposited with, or on behalf
of, The Depositary Trust Company represented by the unrestricted CUSIP assigned
to the Company’s Common Stock.

 

Section 2.12         Properties. Each of the Company and its subsidiaries owns
or leases all such properties as are reasonably necessary to the conduct of its
operations as presently conducted.

 

 5 

 

 

Section 2.13         Intellectual Property. The Company and its subsidiaries
own, possess, license or otherwise have adequate rights to use, on reasonable
terms, all patents, trademarks, service marks, trade names, copyrights and
copyrightable works, licenses, inventions, trade secrets, technology, know-how
(whether or not patentable) and other intellectual property or proprietary
rights (including all registrations and applications for registration of, and
all goodwill associated with the foregoing) (collectively, the “Intellectual
Property”) necessary for the conduct of the Company’s business as now conducted.
None of the events, singly or in the aggregate, have a Material Adverse Effect:
(a) there are no rights of third parties to any such Intellectual Property
except as disclosed in the Reports; (b) to the Company’s knowledge, there is no
material infringement by third parties of any such Intellectual Property;
(c) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (d) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (e) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company infringes or
otherwise violates any Intellectual Property or other proprietary rights of
others, and the Company is unaware of any other fact which would form a
reasonable basis for any such claim; (f) there is no U.S. patent or published
U.S. patent application which contains claims that have (or may have) priority
over or dominate (or may dominate) any Intellectual Property owned by or
licensed to the Company or that interferes with the issued or pending claims of
any such Intellectual Property; and (g) there is no prior art of which the
Company is aware that may render any U.S. patent held by the Company invalid or
any U.S. patent application held by the Company unpatentable which has not been
disclosed to the U.S. Patent and Trademark Office.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally but not jointly, represents and warrants to, and
agrees with, the Company, as of the date hereof and as of the Closing Date, as
follows:

 

Section 3.1           Existence and Power; Capitalization. The Purchaser is duly
organized and validly existing under the laws of the jurisdiction of its
organization and has all requisite power and authority to enter into and perform
its obligations under this Agreement.

 

Section 3.2           Authorization. The execution, delivery and performance of
this Agreement and each other document, instrument or agreement executed and
delivered by such Purchaser in connection with the transactions contemplated
hereby has been duly authorized by all necessary action on the part of the
Purchaser, and this Agreement and each other document, instrument or agreement
executed and delivered by such Purchaser in connection with the transactions
contemplated hereby, when duly executed and delivered by the parties hereto and
thereto, is a valid and binding obligation of the Purchaser, enforceable against
it in accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity). The Purchaser has the full right, power, legal capacity
and authority to sell and transfer the Existing Notes and to enter into and
perform its obligations under this Agreement.

 

 6 

 

 

Section 3.3           Governmental Authorization. As of the date hereof, no
permit, authorization, consent or approval of or by, or any notification of or
filing with, any Person (governmental or private) is required to be obtained or
made by the Purchaser in connection with the execution, delivery and performance
by it of this Agreement, the consummation by it of the transactions contemplated
hereby or thereby, or the issuance or delivery to it by the Company of the
Shares and Exchange Notes, other than a filing on a Schedule 13G or 13D (or
13G/A or 13D/A), if applicable.

 

Section 3.4           Non-Contravention/No Consents. The execution, delivery and
performance of this Agreement will not conflict with, violate or result in a
breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by (a) any provision of
the organizational documents of the Purchaser, (b) any mortgage, note,
indenture, deed of trust, loan agreement or other agreement or instrument to
which the Purchaser is a party or by which the Purchaser is bound or to which
any of the property or assets of the Purchaser is subject; or (c) any law,
statute, rule, regulation, judgment, order, writ or decree of any arbitrator,
court, governmental body, regulatory body, or administrative agency having
jurisdiction over the Purchaser or any of its properties or assets, other than
any such conflict, violation, breach, default, termination and acceleration
under clauses (b) and (c) that would not reasonably be expected to materially
adversely impact the ability of the Purchaser to consummate the transactions
contemplated hereby.

 

Section 3.5           No Brokers. The Purchaser has not employed any broker or
finder in connection with the transactions contemplated by this Agreement.

 

Section 3.6           Purchaser Status. Such Purchaser acknowledges that (a) it
meets the definition of “qualified institutional buyers” as defined in Rule
144A(a)(1) under the Securities Act; and (b) is not an entity formed for the
sole purpose of acquiring the Notes. Such Purchaser is not an “affiliate” of the
Company within the meaning of Rule 144 under the Securities Act.

 

Section 3.7           Company Information. The Purchaser represents that in
connection with this Agreement and the Exchange contemplated hereby it is
relying solely on the information relating to the Company’s business, finances
and operations contained in the Reports and further acknowledges that the
Company makes no representation or warranty with respect to any matters relating
to the Company, its business, financial condition, results of operations,
prospects or otherwise, except to the extent expressly provided in Article II
hereof.

 

Section 3.8           The Purchaser undertakes (a) to observe all the
requirements of the Research Law and the provisions of the applicable
regulations, rules, procedures and benefit plans, as applied to Protalix Ltd.
and as directed by the research committee of the Israeli Innovation Authority
(the “Research Committee”), in particular those requirements relating to the
prohibitions on the transfer of know-how and/or production rights; and (b) as a
stockholder of the Company, to make all reasonable efforts to cause Protalix
Ltd. to observe strictly all the requirements of the Research Law and the
provisions of the applicable regulations, rules, procedures and benefit plans,
as applied to Protalix Ltd. and as directed by the Research Committee, in
particular those requirements relating to the prohibitions on the transfer of
know-how and/or production rights. Each Purchaser hereby irrevocably authorizes
and empowers the Trustee, the Collateral Agent and Altshuler Shaham Trust Ltd.
(as security trustee under the Israeli law governed Security Documents) to
execute on its behalf the standard undertaking in the form requested by the
Israeli Innovation Authority.

 

 7 

 

 

Section 3.9           Risks of Investment. The Purchaser fully understands the
risks relating to an investment in the Shares and Exchange Notes. The Purchaser
is able to bear the economic risk of holding the Exchange Notes and Shares for
an indefinite period (including total loss of its investment), and has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risk of its investment.

 

Section 3.10         No Encumbrances. The Purchaser is the sole and exclusive
holder of the Existing Notes free and clear of all liens, pledges,
hypothecations, claims, restrictions or encumbrances, and no other person, firm
or corporation has any interest whatsoever in the Existing Notes (other than
pledges or security interests that the Purchaser may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Exchange provided for herein will vest in the Company valid
and absolute title to the Existing Notes, free and clear of any and all
encumbrances, liens, pledges, hypothecations, restrictions, claims, options,
agreements and conditions.

 

Section 3.11         Section 4(a)(2) Exemption. The Purchaser acknowledges that
in connection with the Exchange, in the manner contemplated herein, the Company
intends to rely on the exemption from registration set forth under Section
4(a)(2) of the Securities Act. The Purchaser knows of no reason why such
exemption is not available.

 

Section 3.12         Investment Purpose. The Purchaser is acquiring the Exchange
Notes and Shares solely for its own account for investment purposes and not with
a view to, or for offer or sale in connection with, any distribution thereof.
The Purchaser acknowledges that the offer and sale of the Exchange Notes and the
Shares are not registered under the Securities Act, or any state securities
laws, and that the Exchange Notes and Shares may not be transferred or sold
except pursuant to the registration provisions of the Securities Act or pursuant
to an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

 

Section 3.13         No View to Effecting Exchange. The Purchaser did not
acquire the Existing Notes with a view to effecting the Exchange.

 

Section 3.14         Holding Period. The Purchaser has beneficially owned the
Existing Notes being exchanged by such Purchaser in the Exchange continuously
for a period of at least one year within the meaning of Rule 144(d) under the
Securities Act.

 

Section 3.15         Concurrent Private Placement. The Purchaser acknowledges
that, concurrently with the Exchange, the Company is conducting a private
placement for cash of up to $35 million aggregate principal amount of securities
of the same class as the Exchange Notes (the “Concurrent Private Placement”).

 

Section 3.16         Reliance. The Purchaser acknowledges that the Company will
rely upon the truth and accuracy of the foregoing representations and
warranties.

 

 8 

 

 

ARTICLE IV

 

CLOSING CONDITIONS

 

Section 4.1           Conditions to the Company’s Obligations. The Company’s
obligation to complete the Exchange at the Closing shall be subject to the
following conditions, any one or more of which may be waived by the Company:

 

(a)          receipt by the Company of the Existing Notes being exchanged
hereunder and satisfaction by each Purchaser of all of its obligations
contemplated by this Agreement in connection with the Exchange;

 

(b)          completion of the Concurrent Private Placement;

 

(c)          the accuracy of the representations and warranties made by the
Purchasers in this Agreement; and

 

(d)          no injunction, restraining order, action or order of any nature by
a governmental or regulatory authority shall have been issued, taken or made and
no action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, prior
to or as of the Closing Date, prevent or materially interfere with the
consummation of the transactions contemplated by this Agreement.

 

Section 4.2           Conditions to the Purchasers’ Obligations. Each
Purchaser’s obligation to complete the Exchange at the Closing shall be subject
to the following conditions, any one or more of which may be waived by such
Purchaser:

 

(a)          completion of the Concurrent Private Placement;

 

(b)          the Common Stock shall continue to be listed on the NYSE MKT as of
the Closing Date; there shall have been no suspensions in the trading of the
Common Stock as of the Closing Date; and the listing of additional shares
notification form with respect to the Maximum Number of Shares shall have been
submitted to NYSE MKT and NYSE MKT shall have confirmed that it has no objection
to such notification; and

 

(c)          no injunction, restraining order, action or order of any nature by
a governmental or regulatory authority shall have been issued, taken or made and
no action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, prior
to or as of the Closing Date, prevent or materially interfere with the
consummation of the transactions contemplated by this Agreement.

 

 9 

 

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1           Definitions.

 

(a)          As used herein, the following terms have the following meanings:

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York, Wilmington, Delaware or the place of
payment is authorized or required by law or executive order to close or be
closed.

 

“Person” or “person” shall mean an individual, corporation, association,
partnership, trust, joint venture, business trust or unincorporated
organization, or a government or any agency or political subdivision thereof.

 

Section 5.2           NYSE MKT Listing. The Company shall use its commercially
reasonable efforts to cause all Shares and Common Stock issuable upon conversion
of the Exchange Notes issued hereunder, upon official notice of issuance, to be
listed on the NYSE MKT on the Closing Date, or such other date as mutually
agreed to in writing by the parties hereto.

 

Section 5.3           Notices. All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or by facsimile or three
Business Days after having been sent by certified mail, return receipt
requested, postage prepaid, to the parties to this Agreement at the following
address or to such other address either party to this Agreement shall specify by
notice to the other party:

 

(i)           If to the Company:

Protalix BioTherapeutics, Inc.

2 Snunit Street, Science Park, POB 455,

Carmiel 20100, Israel

Attention: Moshe Manor, President and Chief Executive Officer.

Facsimile: 972-4-902-8102

E-mail: moshe.manor@protalix.com

 

with a copy to (which shall not constitute notice):

 

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention: Anna T. Pinedo

Facismile: 1-212-468-7900

E-mail: apinedo@mofo.com

 

(ii)         if to such Purchaser, at its address as set forth on the signature
page to this Agreement or such other address as may have been previously
furnished to the Company in writing.

 

Section 5.4           Further Assurances. Each party hereto shall do and perform
or cause to be done and performed all further acts and shall execute and deliver
all other agreements, certificates, instruments and documents as the other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

 10 

 

 

Section 5.5           Amendments and Waivers.

 

(a)           Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is duly executed and
delivered by the Company and Purchasers.

 

(b)          No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 5.6           Fees and Expenses. Except as set forth in the Engagement
Letter, each party hereto shall pay all of its own fees and expenses (including
attorneys’ fees) incurred in connection with this Agreement and the transactions
contemplated hereby.

 

Section 5.7           Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided that neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the non-assigning party hereto.
Notwithstanding the previous sentence, each Purchaser may assign its rights and
obligations under this Agreement to one or more of the Purchaser’s wholly owned
subsidiaries that agrees in writing with the Company to be bound by the terms
and provisions of this Agreement to the same extent as the Purchaser, but no
such assignment shall relieve the Purchaser of its obligations hereunder.

 

Section 5.8           Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.9           Jurisdiction; Waiver of Jury Trial.

 

(a)          The parties hereto agree that any suit, action or proceeding
seeking to enforce any provisions of, or based on any matter arising out of or
in connection with, this Agreement and the transactions contemplated hereby may
only be brought in the United States District Court for the Southern District of
New York or any New York State court sitting in the Borough of Manhattan in New
York City, and each of the parties hereby consents to the jurisdiction of such
courts (and of the corresponding appellate courts) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the venue of any such suit,
action or proceeding in any of those courts or that any such suit, action or
proceeding which is brought in any of those courts has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

 

 11 

 

 

(b)          THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 

 

Section 5.10         Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties hereto with respect to the subject matter of this
Agreement.

 

Section 5.11         Effect of Headings. The Article and Section headings herein
are for convenience only and shall not affect the construction hereof.

 

Section 5.12         Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision shall be
deemed to be excluded from this Agreement and the balance of this Agreement
shall be interpreted as if such provision were so excluded and shall be enforced
in accordance with its terms to the maximum extent permitted by law.

 

Section 5.13         Public Announcements. Subject to each party’s disclosure
obligations imposed by law, each of the parties hereto agree that the terms of
this Agreement shall not be disclosed or otherwise made available to the public
and that copies of this Agreement shall not be publicly filed or otherwise made
available to the public. 

 

Section 5.14         Counterparts; Third Party Beneficiaries. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures were upon the same instrument. No
provision of this Agreement shall confer upon any Person other than the parties
hereto any rights or remedies hereunder; provided, however, that Jefferies will
be deemed to be a third party beneficiary of this Agreement to the extent
provided in Section 5.19.

 

Section 5.15         Withholding. On the date hereof (and at any other time or
times prescribed by applicable law or as reasonably requested by the Company),
each Purchaser shall deliver to the Company a properly completed and duly
executed IRS Form W-9 , Form W-8BEN, W-8BEN-E or other appropriate Form W-8 (or
successor form), together with any other information necessary in order to
establish an exemption from, or a reduced rate of, U.S. federal income tax
withholding, and except to the extent that an exemption or reduction is properly
established, all payments to be made by the Company in respect of the Shares and
Exchange Notes shall be made net of deduction or withholding for or on account
of taxes as required by applicable law. Each Purchaser shall promptly notify the
Company if at any time such previously delivered IRS forms or information are no
longer correct or valid.

 

Section 5.16         Isolated Recapitalization. The Company and Purchasers
intend that, for U.S. federal income tax purposes, the Exchange qualify as a
plan of reorganization and as an isolated transaction that is a recapitalization
within the meaning of Section 368(a)(1)(E) of the Code.

 

 12 

 

 

Section 5.17         Other Transactions. The Company represents to each
Purchaser that the Company has not (a) agreed or entered into any arrangements
with any holder of Existing Notes to exchange such Existing Notes for other
securities or other consideration, other than pursuant to the Exchange and this
Agreement; or (b) agreed or entered into any arrangements with any Purchaser to
provide for the exchange of such Purchaser’s Existing Notes on terms that differ
from the terms set forth in this Agreement; provided, however, that nothing in
this Section 5.17 will affect the Company’s ability to effect any future
exchange of any of its securities on terms that may differ from the terms set
forth in this Agreement.

 

Section 5.18         Miscellaneous. For the avoidance of doubt, each
representation, warranty, obligation and covenant of each Purchaser herein
relates solely to that Purchaser and no Purchaser shall be liable for the
inaccuracy of any representation or warranty or any breach of any obligation or
covenant of another Purchaser hereunder.

 

Section 5.19         Exculpation of and Reliance by Jefferies. Each Purchaser
acknowledges that Jefferies is acting as an advisor to the Company in connection
with the transactions contemplated by this Agreement. Each Purchaser
acknowledges that (a) Jefferies has not made, and it will not make, any
representations and warranties with respect to the Company or the Exchange, and
such Purchaser will not rely on any statements made by Jefferies, orally or in
writing, to the contrary; (b) it has negotiated the terms of the Exchange
directly with the Company, and Jefferies will not be responsible for the
ultimate success of any investment in the Shares or the Exchange Notes; and (c)
the decision to participate in the Exchange will involve a significant degree of
risk, including a risk of total loss of such investment. In light of the
foregoing, to the fullest extent permitted by law, each of the Purchasers and
the Company releases Jefferies and its employees, officers and affiliates from
any liability with respect to the Purchaser’s participation in the Exchange.
Each of the Purchasers and the Company agrees and acknowledges that Jefferies
may rely on the representations, warranties, agreements and covenants of the
Purchasers and the Company contained in this Agreement as if such
representations, warranties, agreements and covenants were made directly to
Jefferies. This Section 5.19 will survive any termination of this Agreement.

 

[The remainder of this page is intentionally left blank]

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  PROTALIX BIOTHERAPEUTICS, INC.       By:     Name:   Title:

 

[Signature Page to Exchange Agreement]

 

 

 

 

Print or Type:

 

      Name of Purchaser   (Individual or Institution)           Jurisdiction of
Purchaser’s Executive Offices           Name of Individual representing
Purchaser (if an Institution)           Title of Individual representing
Purchaser (if an Institution)

 

Signature by: Individual Purchaser or Individual representing Purchaser:        

 

  Address:           Telephone:           Facsimile:           Email:  

 

NOMINEE/CUSTODIAN (Name in which the Notes and, if applicable, Common Stock
issued upon conversion of the Notes are to be registered if different than name
of Purchaser):_________

 

DTC Number:       Tax I.D. Number or Social Security Number:   (If acquired in
the name of a nominee/custodian, the taxpayer I.D. number of such
nominee/custodian)

  

*** Please note that if you are sub-allocating to multiple funds,

you must execute a signature page for each fund. ***

  

[Signature Page to Exchange Agreement]

 

 

 

 

Schedule I

 





 

 